DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 9-13 in the reply filed on 22 October 2022 is acknowledged.
Claims 14-28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Claims 1-8 have been cancelled by applicant.

Specification
The disclosure is objected to because of the following informalities: 
paragraph [03], line 1: please clarify “the utilization rate of shed”
paragraph [09], line 3: write out the acronym ASPU the first time it is used
paragraph [10], line 2: write out the acronym cfu the first time it is used   
Appropriate correction is required.

Claim Objections
Claims 9 and 11 are objected to because of the following informalities:  
Claim 9, step 3, line 3: write out the acronym ASPU the first time it is used
Claim 1, step 4, line 2: write out the acronym cfu the first time it is used
Claim 11, line 2: insert “obtained” after “enzymolysis” and  “in step 2” after “water”  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the phrase “bio-fermented” in the preamble and step (7).  It is unclear how bio-fermentation differs from fermentation, since fermentation is a biological process, and there is no definition of bio-fermented provided in the specification. For the purpose of examination, “bio-fermented” will be interpreted as having undergone fermentation.  
Claim 9 recites the phrase “quick breaking soybeans” in step (7), line 3.  It is unclear how quick breaking soybeans differ from soy beans in general, and how quick to breaking a soybean would have to be in order to be considered “quick breaking”.  No definition of quick breaking soybeans is provided in the specification.  For the purpose of examination, “quick breaking soy beans” will be interpreted as soy beans.
Claim 9 recites the phrase “wherein step (1) and step (5) are not limited in time sequence” in the last line. It is unclear if “not limited in time sequence” means steps (1) and (5) can be performed in any order or also in parallel.  For the purpose of examination, “wherein step (1) and step (5) are not limited in time sequence” will be interpreted as wherein step (1) and step (5) can be performed in any order or in parallel. 
Claims 10-13 are rejected here because they depend from claim 9.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng (CN102845645A Preparation method of soluble easily-digested feed for young livestock and poultry 2013) in view of Wang (CN108041310A Preparation method and application of liquid feed 2018) and Peng (CN111280307A Additive for soybean meal fermentation and application of additive in feed 16 June 2020).
For all documents the paragraph numbers in brackets refer to the English translation. 
Regarding the claim 9 preamble, Cheng teaches a method of preparing a fermented liquid feed (page 1, abstract).
Regarding claim 9, step (1); Cheng teaches mixing 600kg corn, 200 kg broken rice and 100 kg wheat to prepare an enzymatic slurry (Example 1, [64]). The quantities of corn, broken rice and wheat of Cheng result in a weight ratio of corn:broken rice:wheat of 1:0.33:0.17, which falls within the claimed range of 1:(0-5):(0-5). Cheng is silent as to the addition of barley. Since the instant claim states that barley can be present at a weight ratio of zero relative to the corn, barley is not required for the instantly claimed mixture and Cheng’s mixture of corn, broken rice and wheat meets the claim limitations set forth in step (1).  
Regarding claim 9, step (2); Cheng teaches mixing the corn, wheat and broken rice with water and adding α-amylase (a-amylase in the English translation) at 20 U/g of substrate at a temperature of 60-65 oC for 1 hour to liquify the substrate (Example 1, [64]). Cheng’s quantity of α-amylase, 20 U/g, falls within the claimed range of 1-1500 U/g.  Cheng’s time and temperature for enzymolysis, 1 hour at 60-65 oC, also fall within the claimed ranges of 60-120 oC for 10-120 minutes. Cheng further teaches amylase is known to be used for hydrolysis [15].  
Regarding claim 9, step (3); Cheng teaches after enzymolysis with α-amylase, glucoamylase is added at 1 U/g of substrate at a temperature of 40 oC and enzymatic saccharification is carried out for 16 hrs to prepare an enzymolysis solution (Example 1, [64]).  Cheng’s 1 U/g of glucoamylase falls within the claimed range of 0-5000 U/g. Cheng’s time and temperature for enzymolysis with glucoamylase, 16 hours at 40 oC, also fall within the claimed ranges of 40-80 oC for 0-72 hours.  Cheng further teaches the enzymes xylanase, amylase and glucanase are known to be combined with corn, wheat and broken rice to undergo hydrolysis by the enzymes [15]. Cheng is silent as to the addition of pullulanase, β-amylase and β-glucanase specifically, and the quantity of xylanase.  Since the instant claim states that the enzymes pullulanase, β-amylase, β-glucanase and xylanase can be present at 0 U/g or 0 ASPU/g, the enzymes are not required for the instantly claimed method and Cheng’s addition of glucoamylase at the claimed time and temperature meets the claim limitations set forth in claim 9, step (3).  
Regarding claim 9, step (4); Cheng teaches combining the filter collected solids remaining from the previous enzymolysis step with a lactic acid strain and a microbial protease at 38-40 oC for 48 hrs for anaerobic fermentation (Example 1, [66]). Cheng’s time and temperature for fermentation, 38-40 oC for 48 hrs, fall within the instantly claimed ranges of 25-40 oC and 10-72 hours.
Cheng does not disclose Lactobacillus as the lactic acid strain, a neutral and acidic protease nor the instantly claimed quantities of these substances.  
Wang, also in the field of liquid fermented feed for animals, discloses the fermentation of corn and dehulled soybeans [45], which have previously been subjected to enzymolysis with amylase [43].  Wang also discloses fermentation includes the lactic acid bacteria Lactobacillus [45] and the addition of neutral protease and acidic protease to the fermentation mixture [21]. Wang further discloses the method of preparing a liquid feed for weaning piglets results in balanced nutrition, high digestibility, and good palatability which effectively alleviates “weaning stress syndrome” [12].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the fermentation step of Cheng with the specific lactic acid bacteria and proteases of Wang in order to obtain a feed with balanced nutrition, high digestibility, and good palatability which effectively alleviates weaning stress syndrome. 
Regarding the quantities of neutral protease and acidic protease in the fermentation mixture of claim 9, step (4); Wang discloses a range of “2-10 million U/g” for the proteases [21].  Wang’s 2-10 million U/g is interpreted as 2 U/g – 10,000,000 U/g (as opposed to 2,000,000 U/g - 10,000,000 U/g) since Wang also discloses, in another fermentation example, the quantities of neutral and acid proteases present at 30,000 U/g and 100,000 U/g, respectively [45]. Therefore, Wang’s neutral and acid protease quantity of 2 U/g – 10,000,000 U/g overlaps with the claimed ranges of 1-1000 U/g.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I).
Regarding the quantity of Lactobacillus in the fermentation mixture of claim 9, step (4); it is known in the art that the quantity of fermentation bacteria is a result effective variable, the more fermentation bacteria in the mixture the faster the fermentation substrate will be transformed into the fermented product.  It has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value of a result effective variable.  Additionally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical (MPEP 2144.05 II A). Since Applicant has not disclosed that the specific limitations recited in instant claims are for any particular purpose or solve any stated problem, absent unexpected results, it would have been obvious for one of ordinary skill to discover the optimum workable ranges of the method disclosed by the prior art by normal optimization procedures known in the art. 
Regarding claim 9, step (5); Cheng teaches mixing soybean meal powder and water at a temperature of 38-40 oC and with the addition of microbial protease at 500 U/g (Example 1, [66]). Cheng’s enzymolysis temperature of 38-40 oC overlaps with the claimed range of 40-70 oC. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I).  Cheng’s quantity of microbial protease, 500 U/g, falls within the claimed range of 1-10,000 U/g.
 Cheng does not disclose sterilizing the soybean meal, using an alkaline and neutral protease, adjusting the pH of the composition or the enzymolysis time. 
Peng, also in the field of animal feed subjected to fermentation and enzymolysis, discloses soybean meal treated with a mixture of alkaline protease and neutral protease [15]. Peng further discloses the proteases can decompose large-molecule proteins to produce small-molecule proteins or small peptides, reduce soybean meal antigen protein content, reduce animal intestinal anti-nutrition response, increase the ratio of soybean meal acid-soluble protein, and facilitate animal absorption and utilization of the feedstuff [6]. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the soybean meal enzymolysis steps of Cheng with the alkaline and neutral protease of Peng in order to obtain an animal feed product with reduced soybean meal antigen protein content, reduced animal intestinal anti-nutrition response, an increased ratio of soybean meal acid-soluble protein, and facilitate animal absorption and utilization. 
Regarding the order of the method steps in claim 9, step (5), Cheng teaches the simultaneous enzymolysis of the soybean meal with neutral and alkaline proteases [15]. However, the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results (MPEP 2144.04 IV C).  Given that Peng provides a method for the enzymolysis of soybean meal as claimed, the claimed order of steps is not considered to provide unexpected results.  
Regarding the enzymolysis time of claim 9, step (5); it is known in the art that the enzymolysis time is a result effective variable, shorter time means less enzymolysis. It has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value of a result effective variable. Since Applicant has not disclosed that the specific limitations recited in instant claims are for any particular purpose or solve any stated problem, absent unexpected results, it would have been obvious for one of ordinary skill to discover the optimum workable ranges of the method disclosed by the prior art by normal optimization procedures known in the art. 
Claim 9, step (5) recites the claim limitation “sterilizing soybean meal and water”.  Cheng and Peng are silent as to sterilizing the mixture before enzymolysis, however it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to sterilize the soybean meal and water mixture in order to destroy any pathogens present in the mixture which could cause undesirable health outcomes for the animals fed the soybean meal product.  
Regarding the claim 9, step (5) limitations adjusting the pH of the enzymolysis mixture, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the pH of the soybean meal mixture to an alkaline pH, such as pH of 7-10, when adding an alkaline protease or to adjust the pH of the mixture to a neutral pH, such as pH of 6-8, when adding a neutral protease in order to optimize the enzyme activity of either enzyme.  It is noted the claimed pH ranges overlap from a pH of 7-8, which is considered functional for both the alkaline and neutral proteases when added in a single step as in Peng [15].
Regarding claim 9, step (6); Cheng teaches combining soybean meal powder and water with a lactic acid strain and a microbial protease at 38-40 oC for 48 hrs for anaerobic fermentation, with a microbial protease ratio of 500 U/g (Example 1, [66]). Cheng’s time and temperature for fermentation, 38-40 oC for 48 hrs, fall within the instantly claimed ranges of 25-40 oC and 10-72 hours. Cheng’s protease quantity, 500 U/g, falls within the claimed range of 1-1000 U/g.
Cheng does not disclose Lactobacillus as the lactic acid strain, or an acidic protease as the microbial protease.  Cheng also does not disclose the cfu/g of the Lactobacillus.   
Wang, also in the field of liquid fermented feed for animals, discloses the fermentation of dehulled soybeans [45], which have previously been subjected to enzymolysis [43] where the fermentation method step includes the lactic acid bacteria Lactobacillus at ≥ 3 x 109 cfu/g [45]. Wang also discloses the addition of an acidic protease to the fermentation mixture [21]. Wang further discloses the method of preparing a liquid feed for weaning piglets results in balanced nutrition, high digestibility, and good palatability which effectively alleviates “weaning stress syndrome” [12].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the soybean meal fermentation steps of Cheng with the Lactobacillus and acidic protease of Wang in order to obtain a feed with balanced nutrition, high digestibility, and good palatability which effectively alleviates weaning stress syndrome.
Regarding the quantity of Lactobacillus in the fermentation mixture of claim 9, step (6); Wang discloses a quantity of Lactobacillus at ≥ 3 x 109 cfu/g [45], which lies outside the claimed range of 1x105 – 1x108 cfu/g. However, it is known in the art that the quantity of fermentation bacteria is a result effective variable, the more fermentation bacteria in the mixture the faster the fermentation substrate will be transformed into the fermented product.  It has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value of a result effective variable.  Additionally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical (MPEP 2144.05 II A). Since Applicant has not disclosed that the specific limitations recited in instant claims are for any particular purpose or solve any stated problem, absent unexpected results, it would have been obvious for one of ordinary skill to discover the optimum workable ranges of the method disclosed by the prior art by normal optimization procedures known in the art.
Regarding claim 9, step (7); Cheng teaches the combination of small peptide protein slurry, resulting from the combination of the corn, wheat and broken rice enzymolysis steps of [64] and the corn, wheat, broken rice and soybean meal fermentation and enzymolysis steps of [66], with dextrin concentrated sugar solution (base material) [67]. Where the dextrin concentrated sugar solution includes 15 kg calcium formate (2.6 %wt), 60 kg sucrose (10.4 %wt) [65]. The Cheng’s quantities of calcium formate, 2.6 %wt, and sucrose, 10.4 %wt, fall within the claimed ranges of 0.1-5 %wt and 1-20 %wt respectively.  Cheng also teaches the addition of 15 kg of yeast during the fermentation of soybean meal step, where the resulting composition is subject to ultrafine crushing to obtain the small peptide protein slurry [66] which is ultimately combined with the dextrin sugar solution (base material) [67].  Since the yeast is subject to ultrafine crushing, the final product would contain pieces of yeast cells (yeast extracts) at ≤ 2.5 %wt of the dextrin concentrated sugar solution (base material), which overlaps with the claimed range of 1-10 %wt yeast extracts.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I)
Cheng does not disclose the additional claimed base material components of: soybean, fish meal, intestinal membrane protein powder, chocolate powder, whey powder, whole milk powder, glucose, calcium hydrogen phosphate, fat powder and premix feed.
Wang, also in the field of liquid fermented feed for animals, discloses the addition of non-fermented components to the liquid fermented feed for animals [28] seen in Table 1. below.  

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

As can be seen in Table 1. all of Wang’s disclosed ingredients fall within the claimed ranges.  Wang further teaches their method for preparing a liquid feed for weaning piglets has balanced nutrition, high digestibility, good palatability and effectively alleviates "weaning stress syndrome" of piglets. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the enzymolysis and fermentation compositions of Cheng with the additional ingredients of Wang in order to obtain a liquid feed for weaning piglets with balanced nutrition, high digestibility, good palatability, and the ability to effectively alleviating "weaning stress syndrome" of piglets. 
As to the instantly claimed base material ingredients intestinal membrane protein powder and chocolate powder, since the instant claims list the weight percent for these ingredients starting at 0%wt they are considered optional and are not required for the instantly claimed method. 
Regarding the final limitation of claim 9, “wherein step (1) and step (5) are not limited in time sequence”.  Cheng in view of Wang and Peng teaches a different order of steps for enzymolysis and fermentation than presented in the instant claims, however, the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results (MPEP 2144.04 IV C).  Given that Cheng in view of Wang and Peng provides a method for the enzymolysis  and fermentation of the corn, wheat, broken rice and soybean meal as claimed, the claimed order of steps is not considered to provide unexpected results.  
Regarding claim 10, Cheng teaches the corn, wheat and broken rice are crushed before adding to water [64]. Cheng further teaches crushing the soybean meal powder before mixing with water [66].
Regarding claim 11, Cheng teaches the quantities of raw materials of 600kg corn, 100 kg wheat and 200kg broken rice to 1500 kg water [64].  Cheng’s quantity of raw materials and water results in a weight ratio of 1:1.67 of raw materials:water, which falls within the claimed range of 1:(1-10).
Regarding claim 12, Cheng teaches the ratio of soybean meal to water is 50-200:50-200 [53], which overlaps with the claimed range of 1:(1-20).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I).
Regarding claim 13, Cheng teaches the combination of 400kg corn, 100 kg wheat and 200 kg rice combined with 1500kg water as the major components of a composition before enzymolysis and fermentation, total mass about 2400 kg, similar to the instantly claimed “component A” [64].  Cheng also teaches 300 kg soybean meal and 200 kg water as the major components of a composition before enzymolysis and fermentation, total mass about 500 kg, similar to instantly claimed “component B” [66].  Cheng further teaches a dextrin sugar solution, total mass 579 kg, with a role similar to the instantly claimed “base material” [65]. The resulting ration of Cheng’s component A:component B: base material is 100:21:24, which falls within the claimed range of 100:(10-1000):(10-100).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARRIE GLIMM whose telephone number is (571)272-2839. The examiner can normally be reached Mon-Fri 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.L.G./Examiner, Art Unit 1793                                                                                                                                                                                             
/Nikki H. Dees/Primary Examiner, Art Unit 1791